ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, James Leswing Bumbalo, to suspend the Respondent from the practice of law.
The Court, having considered the Petition, it is this 31st day of October, 1996
ORDERED that the Respondent, James Leswing Bumbalo, be and he is hereby suspended from the practice of law in the State of Maryland, for a period of two (2) years, effective on the 31st day of October, 1996, and it is further
ORDERED, that the Clerk of this Court shall remove the name of James Leswing Bumbalo, from the register of attorneys in this Court, and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule BV13.